ON REHEARING.
AILSHIE, J.
A rebearing was granted in this case, and tbe matter was argued exhaustively orally, and four separate briefs by different counsel have been filed on bebalf of appellants, in which tbe questions of fact involved are discussed and tbe authorities bearing on tbe case have been exbaus-*758tively analyzed and considered. The chief argument on behalf of appellant has been directed to two propositions: first, that in a case like this the master is under no obligation to furnish the servant with a safe place in which to work, that at the most “the master is only liable to the exercise of reasonable care to furnish the servant with a reasonably safe place in which to discharge the work for which he is employed.” Second, it is insisted that the mere happening of an accident does not imply that the master has been negligent, but that the master’s negligence must be alleged and proven.
We will first briefly notice these questions before dealing with the other questions to which less importance has been attached. It is both impracticable and impossible for the court to review and consider the multitude of authorities cited in this case. We may say, however, in the outset, that we have no serious fault to find with either of the propositions above stated for which appellant contends. To say that the master is under the duty of exercising “reasonable care” in order to make a place “reasonably safe” in which his servant is'to work is substantially the same as to say “the master must furnish the servant a- reasonably safe place in which to work. ’ ’ To say that there is any material or substantial difference between the two propositions is only a legal refinement and a theoretical distinction which is not distinguishable by a jury of practical men in drawing the line between duty and negligence. The master must use reasonable care in each instance, and that is true whether he is to furnish a “reasonably safe place ’ ’ in which the servant shall work or the servant himself is employed to make the place in which he shall work. In no event is the master relieved from the exercise of “reasonable care” for the safety and protection of his employee. In the one case, however, the employee may not be able to recover because of his assumption of risk or his contributory negligence, and in another case he may be free from fault himself and the master is liable on account of his failure to exercise reasonable care. In other words, the failure of the master to discharge his legal duty by the exercise of reasonable care *759does not always subject Mm to liability in damages, for the reason that other intervening circumstances sometimes relieve him of liability. (Longpre v. Big Blackfoot M. Co., 38 Mont. 99, 99 Pac. 131.)
Under the second proposition advanced by counsel for appellant, particular stress is laid upon the following sentence found in the original opinion, which succeeds a statement of the reciprocal duties and liabilities of the master and servant: “The law assumes that when these reciprocal duties have been faithfully discharged no injury of which the law takes cognizance will occur, but the moment an- accident does occur, the presumption arises that either the master or servant has been negligent, or that both have contributed to the injury.” We apprehend that the objection to the foregoing quotation arises either out of a failure to observe it closely or read it in connection with the balance of the opinion. As an abstract proposition, we tMnk there can be no doubt as to its correctness. The presumption which it is stated arises on the happening of an accident does not, in the absence of proof, identify the party guilty of the negligence. It is stated, and we think correctly too, that as an abstract proposition the happening of an accident “of which the law takes cognizance” at once implies an act of negligence on the part of someone. It is not the law anywhere, so far as we are aware, that the mere happening of an accident is of itself proof that the master has been negligent and is liable for the injury and 'damage sustained. The happening of the accident, however, must be proven before there is any occasion for proving negligence on the part of the master. The fact of the accident and injury established, circumstances and physical conditions may be resorted to for the purpose of determining on whom the responsibility for the accident rests and to whom the negligence is imputable. In the original opinion we said:
‘ ‘ The evidence does not show either that an inspection was or was not made prior to the accident. Respondent testified that it looked safe so far as he could see when he went to work, but appellant does not show that any inspection had *760been made. The rock and earth which fell on respondent appears to have come from the roof of the tunnel, and the witnesses say that if the roof had been sounded, that it is reasonably certain that the accident would have been averted. They testify as to the nature of the formation and probability of a sounding having located this danger and enabled the men to bar it down before commencing to muck. Under the facts of this ease and the circumstances under which the injury occurred, the nature of the place and the attendant circumstances as shown by the witnesses, we think there was sufficient evidence before the jury from which they might fairly conclude that the master who was represented by the shift boss was negligent in the discharge of his duty in inspecting and examining or failing to inspect the place where respondent was set to work, and in not giving such directions as were necessary in order to have rendered the place safe and thereby avoided the injury which resulted.” (See, also, Norman v. Wabash R. Co., 62 Fed. 727, 10 C. C. A. 617; Central Coal & Coke Co. v. Williams, 173 Fed. 337, 97 C. C. A. 597; Haynie v. Tenn. Coal, Iron & R. Co., 175 Fed. 55.)
In this ease the servant was not primarily engaged in making the place safe in which he worked. In this respect the case differs materially from Thurman v. Pittsburg & Montana Copper Co. (Mont.), 108 Pac. 588, on which appellant relies. There the servant was charged with the special duty of making the place safe. Here the servant was under the direction and control of the shift boss. It was his duty when directed by the shift boss to assist in making the place safe. The determination, however, as to what should be done •and when it was necessary to perform an act looking toward the making of the place safe rested with the shift boss, and it was the duty of the shift boss to make the inspection before setting the men to work. ' In this case it does not appear whether an inspection was made or not. The defendant produced no evidence to that effect, and the plaintiff did not know. He did know, however, that subsequent events demonstrated that the place was not safe. He furnished proof of the physical conditions and the attendant circumstances, *761from which it might well be concluded that the inspection had either not been made, or if made had been negligently-made.
Three days prior to the filing of the original opinion in this case, the court of appeals of the state of Kentucky had under consideration a case involving a very similar state of facts in Williams Coal Co. v. Cooper (Ky.), 127 S. W. 1000. The court said in that case:
“It is argued that, if it was the duty of the coal company to keep the room reasonably safe, this duty was performed, as the ‘loader’ whose business it was to examine the roof and put it in a reasonably safe condition performed this service; at any rate, exercised his best judgment in attempting to do so. And it is said that, as the ‘loader’ believed after inspection that the room was reasonably safe, his judgment is conclusive of the question that the master furnished a reasonably safe place. But with this argument we cannot agree. In the opinion of the ‘loader’ the room may have been reasonably safe, but the fact that the roof fell soon after his inspection demonstrates that it was not reasonably safe.It is a question for the jury to say from the evidence whether or not the place was reasonably safe. And in considering this question they had the right to give such weight as they deemed proper to the statement of the inspector. They may or may not believe from it that the master discharged his duty in furnishing a reasonably safe place.”
The same court as late as June 1st of this year again had the same question under consideration in Huddleston’s Admr. v. Straight Creek Coal & Coke Co. (Ky.), 128 S. W. 589, and after considering an argument very much like that made in this case, said:
“We cannot give our approval to- a doctrine like this. The jury have the right to hear and consider, not only the evidence from the mouths of witnesses as to what they did and what was done, but they have -also the right to hear and consider other evidence from witnesses who are qualified to testify as to the physical condition of the place and appliance *762before, at the time, and immediately after the accident, and the jury may from the facts and circumstances thus 'proven be warranted in concluding that they are entitled to more weight than the personal evidence of the witnesses whose testimony was in contradiction of these facts and circumstances. Let us take this case as an apt illustration. Notwithstanding the uncontradicted evidence of Elswick, the jury might be of the opinion, based upon the evidence of the physical conditions, that, as the roof fell soon after his inspection, he did not make a careful inspection, or, in other ■words, that the master did not exercise ordinary care to put and keep the entry in reasonably safe condition. This was a question for the jury, not the court, and so the court erred in taking the case from the jury.”
The accident in this case occurred in the tunnel on the Montana side of the line between Idaho and Montana. It has been argued on the rehearing that under the statutes and decisions of Montana, a recovery could not be had in this case in Montana, and that it is accordingly the duty of this court to deny the respondent any relief. On the proposition that respondent could not recover in Montana, counsel cite two cases from the supreme court of that state — Cummings v. Reins Copper Co., 40 Mont. 599, 107 Pac. 904, and Osterholm v. Boston & Montana C. C. & S. M. Co., 40 Mont. 508, 107 Pac. 499; and on the general proposition that the respondent is bound by the law of the place where the injury occurred, counsel cite: Baltimore & Ohio S. W. R. Co. v. Reed, 158 Ind. 25, 92 Am. St. 293, 62 N. E. 488, 56 L. R. A. 468; Chicago & E. I. R. Co. v. Rouse, 178 Ill. 132, 52 N. E. 951, 44 L. R. A. 410; Alabama G. S. R. Co. v. Carroll, 97 Ala. 126, 38 Am. St. 163, 11 So. 803, 18 L. R. A. 433; Kansas City Ft. S. & M. R. Co. v. Becker, 67 Ark. 1, 77 Am. St. 78, 53 S. W. 406, 46 L. R. A. 814; Turner v. St. Clair Tunnel Co., 111 Mich. 578, 66 Am. St. 397, 70 N. W. 146, 36 L. R. A. 134; Mexican Nat. R. Co. v. Jackson, 89 Tex. 107, 59 Am. St. 28, 33 S. W. 857, 31 L. R. A. 276. The trouble with the application of the rules announced by these 'authorities is that in the present case the appellant failed to plead and prove in the lower *763court tbe laws of Montana as a defense to the action. "We cannot take judicial notice of the laws of a sister state. In the absence of pleading and proof as to what the laws are in a sister state, we must assume that the same law prevails in the foreign state that prevails here. The authorities are uniform to this effect. This court has recognized the rule in Moore v. Pooley, 17 Ida. 61, 104 Pac. 898. (See 5 Ency. of Ev. 813; 2 Wharton, Conflict of Laws, 3d ed., 781 a-b; Hall v. Pillow, 31 Ark. 32; Norris v. Harris, 15 Cal. 226; Hickman v. Alpaugh, 21 Cal. 225; Daggett v. Southwest Packing Co., 155 Cal. 762, 103 Pac. 204; O’Sullivan v. Griffith, 153 Cal. 502, 95 Pac. 873; Schwartz v. Panama R. Co., 155 Cal. 742, 103 Pac. 196; Justis v. Atchison, T. S. F. Ry. Co., 12 Cal. App. 639, 108 Pac. 328; Bemis v. McKenzie, 13 Fla. 553; Hill v. Wilker, 41 Ga. 449, 5 Am. Rep. 540; Baltimore & Ohio Ry. Co. v. Freeze, 169 Ind. 370, 82 N. E. 761; News Publishing Co. v. Associated Press, 114 Ill. App. 241; Goodwin v. Provident Sav. Life Assur. Assn., 97 Iowa, 226, 59 Am. St. 411, 32 L. R. A. 473, 66 N. W. 157; Beshears v. Nelson Distilling Co., 80 Kan. 194, 101 Pac. 1011; Sandidge v. Hunt, 40 La. Ann. 766, 5 So. 55; McKenzie v. Wardwell, 61 Me. 136; Bearse v. McLean, 199 Mass. 242, 85 N. E. 462; Brimhall v. Van Campen, 8 Minn. 1, 82 Am. Dec. 118; Standard Leather Co. v. Mercantile Town Mut. Ins. Co., 131 Mo. App. 701, 111 S. W. 631; Bannard v. Duncan, 79 Neb. 189, 126 Am. St. 661, 112 N. W. 353; Rogers v. Hatch, 8 Nev. 35; Hall v. So. Ry. Co., 146 N. C. 345, 59 S. E. 879; Brumagim v. Chew, 19 N. J. Eq. 130; Harn v. Cole, 20 Okl. 553, 95 Pac. 415; Betz v. Wilson, 17 Okl. 383, 87 Pac. 844; Schlotterbeck v. Schwinn, 23 Okl. 681, 103 Pac. 854; Bolinger v. Gallagher, 144 Pa. 205, 22 Atl. 815; Jonesville Mfg. Co. v. So. Ry. Co., 77 S. C. 480, 58 S. E. 422; Windhorst v. Bergendahl, 21 S. D. 218, 130 Am. St. 715, 111 N. W. 544; Star Clothing Mfg. Co. v. Nordeman, 118 Tenn. 384, 100 S. W. 93; Atchison T. & S. F. Ry. Co. v. Mills, 49 Tex. Civ. App. 349, 108 S. W. 480; Missouri K. & T. Ry. Co. v. Wise (Tex. Civ. App.), 106 S. W. 465; Kinkaid v. Lee (Tex. Civ. App.), 119 S. W. 342; Atchison T. & S. F. Ry. Co. v. Smythe (Tex. Civ. App.), 119 S. W. 892; *764Clark v. Eltinge, 38 Wash. 378, 107 Am. St. 851, 80 Pac. 556; S. C., 29 Wash. 215, 69 Pac. 736; Gunderson v. Gunderson, 25 Wash. 459, 65 Pac. 791; Edleman v. Edleman, 125 Wis. 270, 104 N. W. 56; McKnight v. Oregon S. L. R. R. Co., 33 Mont. 40, 82 Pac. 661; Crosby v. Cuba R. Co., 158 Fed. 144; Cuba R. Co. v. Crosby, 170 Fed. 369.) Where the question before the court is governed by the rule of the common law instead of by statute, the court will presume, in the absence of proof to the contrary, that the common law prevails in the state where the injury occurred and that it is the same in that state as in the state of the forum. (5 Ency. of Ev. 817-820; Mountain Lake Land Co. v. Blair, 109 Va. 147, 63 S. E. 751; Taber v. Seaboard Air Line Ry. Co., 81 S. C. 317, 62 S. E. 311, and cases above cited.)
Counsel for appellant finally insist that, if the judgment must be affirmed in this case, the damages even as reduced by the previous decision are still excessive. In support of this-contention, counsel have cited a number of additional authorities in which the question of the amount of damages to-be awarded and the age and condition of the party injured and his capacity for earning wages are all considered. As they may be useful to counsel in other similar cases, we cite them herein: 13 Cyc., pp. 134, 135; Bosworth v. Standard Oil Co., 92 Hun, 485, 37 N. Y. Supp. 43; Nicholds v. Crystal Plate Glass Co., 126 Mo. 55, 27 S. W. 516, 28 S. W. 991; Cogswell v. West St. & N. E. Electric Ry. Co., 5 Wash. 46, 31 Pac. 411; Florida Ry. & Nav. Co. v. Webster, 25 Fla. 394, 5 So. 714; Kroener v. Chicago, M. & St. P. Ry. Co., 88 Iowa, 16, 55 N. W. 28; Missouri Pac. Ry. Co. v. Dwyer, 36 Kan. 58, 12 Pac. 352; Kennon v. Gilmer, 9 Mont. 108, 22 Pac. 448; Brown v. Southern Pac. R. Co., 7 Utah, 288, 26 Pac. 579 Thompson v. Chicago, St. P. & K. C. Ry. Co., 71 Minn. 89, 73 N. W. 707; Moore v. W. R. Pickering Lumber Co., 105 La. 504, 29 So. 990; Wimber v. Iowa Cent. Ry. Co., 114 Iowa, 551, 87 N. W. 505; Bell v. Globe Lumber Co., 107 La. Ann. 725, 31 So. 994; Budge v. Morgan’s L. & T. R. & S. S. Co., 108 La. 349, 32 So. 535, 58 L. R. A. 333.
*765On the other hand, counsel for respondent insist that the court erred in the original opinion herein in reducing the judgment, and that it should have been allowed to stand as assessed by the jury and entered of judgment by the trial court. In support of respondent’s contention, his counsel have cited us to the following additional authorities considering the amount of damages allowable in similar cases; Eckels v. Edison, 139 Ill. App. 75; Canfield v. Chicago etc. R. Co., 142 Iowa, 658, 121 N. W. 186; Williams v. Spokane Falls & Northern R. R. Co., 42 Wash. 597, 84 Pac. 1129, also 87 Pac. 491; Indiana etc. R. Co. v. Otstot, 212 Ill. 529, 72 N. E. 387; Wimber v. Iowa Cent. Ry. Co., 114 Ia. 551, 87 N. W. 505; Budge v. Morgan’s La. & Texas R. & S. Co., 108 La. 349, 32 So. 535, 58 L. R. A. 333; Railroad Co. v. Jackson, 55 Ill. 492, 8 Am. Rep. 661; Nicholds v. Crystal Plate Class Co., 126 Mo. 55, 28 S. W. 991; San Antonio & Ark. Pass. Ry. Co. v. Connell, 27 Tex. Civ. App. 533, 66 S. W. 246; Texarkana etc. R. Co. v. Toliver, 37 Tex. Civ. App. 437, 84 S. W. 375; The Fullerton, 167 Fed. 1, 92 C. C. A. 463; International & G. N. R. Co. v. Brice (Tex. Civ. App.), 126 S. W. 613; Galveston etc. R. Co. v. Abbey, 29 Tex. Civ. App. 211, 68 S. W. 293; Engler v. Western Union Tel. Co., 69 Fed. 185; Jones v. N. Y. Cent. Ry. Co., 99 App. Div. 1, 90 N. Y. Supp. 422; Mitchell v. Broadway etc. R. Co., 70 Hun, 387, 24 N. Y. Supp. 32; Chicago etc. R. Co. v. Dunn, 106 Ill. App. 194; Chicago etc. R. Co. v. Spurney, 197 Ill. 471, 64 N. E. 302; Tully v. Steamship Co., 10 App. Div. 463, 42 N. Y. Supp. 29; Illinois Cent. R. R. Co. v. O’Connor, 90 Ill. App. 142; Yazoo etc. R. Co. v. Scott (Miss.), 48 So. 239; Gale v. N. Y. Cent. R. Co., 13 Hun, 4; Galveston etc. R. Co. v. Murphy (Tex. Civ. App.), 114 S. W. 443; Rodney v. St. Louis, Southwestern R. Co., 127 Mo. 676, 28 S. W. 887, and 30 S. W. 150; Texas & N. O. R. Co. v. Parsons (Tex. Civ. App.), 109 S. W. 240, 113 S. W. 914; Texas etc. R. Co. v. Carr (Tex. Civ. App.), 42 S. W. 126; Merchants’ etc. Transp. Co. v. Corcoran, 4 Ga. App. 654, 62 S. E. 130; Houston etc. R. Co. v. Randall, 50 Tex. 254; Dougherty v. Missouri R. Co., 97 Mo. 647, 8 S. W. 900, 11 S. W. 251; Missouri Pac. Ry. Co. v. Mackey, 33 Kan. 298, 6 Pac. *766291; Trinity & S. Ry. Co. v. Lane, 79 Tex. 643, 15 S. W. 477, 16 S. W. 18; O’Donnell v. American Refining Co., 58 N. Y. Supp. 640; Baltzer v. Chicago M. & N. R. Co., 89 Wis. 257, 60 N. W. 716; Chicago etc. Co. v. Rembarz, 51 Ill. App. 543; Louisville & N. R. Co. v. Mitchell, 87 Ky. 327, 8 S. W. 706; Atchison etc. R. Co. v. Moore, 31 Kan. 197, 1 Pac. 644; Illinois Cent. R. Co. v. Harris, 63 Ill. App. 172; Lee v. So. Pac. R. Co., 101 Cal. 121, 35 Pac. 572; Coleman v. Southwick, 9 Johns. (N. Y.) 45, 6 Am. Dec. 253; Montgomery Traction Co. v. Knabe, 158 Ala. 458, 48 So. 501; Macon etc. R. Co. v. Winn, 26 Ga. 250; Davis v. Holy Terror Min. Co., 20 S. D. 399, 107 N. W. 374; Morgan v. So. Pac. Ry. Co., 95 Cal. 501, 30 Pac. 601; Foley v. Everett, 142 Ill. App. 250; Reeks v. Seattle Electric Co., 54 Wash. 609, 104 Pac. 126; Burch v. So. Pac. Co. (Nev.), 104 Pac. 225; Solen v. Virginia etc. Ry. Co., 13 Nev. 106; McLean v. City of Lewiston, 8 Ida. 472, 69 Pac. 478; Howland v. Oakland Con. Co., 110 Cal. 513, 42 Pac. 983; Wall v. Livezay, 6 Colo. 465; Byan v. Gilmer, 2 Mont. 523, 25 Am. Rep. 744; Aldrich v. Palmer, 24 Cal. 513; Wheaton v. N. B. & M. R. R. Co., 36 Cal. 591; Boyce v. California Stage Co., 25 Cal. 460; Wilson v. Fitch, 41 Cal. 363.
Our further examination and consideration of the question as to the amount of damages that should be allowed has failed to convince us that any change should be made from that allowed by the original opinion. We recognize the fact that there is no absolute standard by which damages can be measured in these cases. We are of the opinion, however, that the amount awarded by the jury in this case was excessive, and in view of all the facts and circumstances, and in the light of the decisions from the various states which have considered this subject, we feel that the sum of $10,000 to which the judgment was reduced by the original opinion is fair and as near an approximation to justice in the case as we can reach.
We feel that we should not close the consideration of this case without reverting to one argument that has been made in the briefs on behalf of appellant which does not have to do with the law of the case so much as with the public *767policy of tbe state. It has been argued with a great deal of zeal that the rule of law as announced in the original opinion is entirely too harsh on the master, and if permanently adopted in this state, will have the tendency to discourage investments, the building of railroads and street and electric car lines, power plants, mining development, and will generally retard the growth and development of the state’s resources and industries. We feel that this apprehension is wholly unfounded, and arises more out of a fear of an erroneous application of the rule we have announced than of any error of severity in the rule itself. The resources and industries of this state ought to be developed, and it is the hope of every citizen, including the members of this court, that railroads may be built, mines developed, and diversified industries built up, and it is not the temper or purpose of the court to promulgate any rule of decision that will hamper or deter any legitimate enterprise or industry, but we do want to be understood as insisting that this march of progress and development shall not come at a sacrifice of human life and safety, or in disregard of the common rights of the laboring man who shall furnish the brawn and sinew for that work.
After a somewhat laborious and tedious examination of this ease a second time, we feel that the original opinion correctly states the principles of law applicable to the case, and that the conclusion reached on the former hearing should stand as the judgment of the court in this case. The judgment of the trial court will therefore be affirmed to the extent of $10,000, on condition that the respondent file within thirty days after the going down of the remittitur a waiver of the excess of $5,000 and an acceptance of the judgment as thus modified. On failure to do so, the judgment will be reversed in toto and a new trial granted. Modified and affirmed accordingly, with costs in favor of the respondent.
Sullivan, C. J., concurs.